Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 25, 2016

The Court of Appeals hereby passes the following order:

A16A1969. BOMA O. ALLISON v. EMBASSY SUITES MANAGEMENT, LLC.

      On October 30, 2015, the trial court denied Boma O. Allison’s “Motion to
Reinstate Case on Docket.” On January 4, 2016, Allison filed a notice of appeal.
However, we lack jurisdiction because Allison’s notice of appeal is untimely. OCGA
§ 5-6-38 (a) requires that a notice of appeal be filed within 30 days of entry of the
order on appeal. The proper and timely filing of a notice of appeal is an absolute
requirement to confer jurisdiction upon this Court. Couch v. United Paperworkers
Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997). Allison filed her notice of
appeal 66 days after entry of the order she seeks to appeal. Her appeal is therefore
untimely, and it is hereby DISMISSED for lack of jurisdiction.



                                       Court of Appeals of the State of Georgia
                                                                            08/25/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.